DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

It is noted that the current application has been transferred to examiner Jacob Cheu for prosecution. 

Applicant’s amendment filed on 9/21/2021 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 1-18 have been cancelled.

Claims 22-23 are now rejoined for prosecution.

Claims 34-44 are added.

Claims 19-34 are under examination.

2.	The rejection on Claims 19, 20, 21, 24, 26, 28-30 and 33 under 35 U.S.C. 103 as being unpatentable over Jaga (US PGP 2015/0024410; previously cited) in view of Smith (Smith (2012) J Biom Scrn 17:713-726; previously cited) and Damschroder (US PGP 2016/0024176; previously cited) is withdrawn because Jaga and Smith do not teach or suggest assaying both the 
Accordingly, the rejection on dependent claims 19, 26-27 and 31-32 is also withdrawn. 

3.	 A new ground of rejection is set forth below. 

Claim Objections
Claim 19 is objected to because of the following informalities:  step (iii), third line, it is suggested to change “the first antibody” to “the tested antibody” for clarity.  Also, last line, it is suggested to change “the antibody” to “the tested antibody”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




With regard to claim 19, step (iv), first line, it is not clear “the antibody” referring to either “the tested antibody” or “the secondary antibody”.  It is suggested to change to “determining the functionality of the tested antibody”. 

With regard to claim 19, step (iii), the “reporter gene” lacks antecedent basis.

With regard to claim 19, it is not clear whether one needs to incorporate an active step to measure the level of the expression of the reporter gene. The only “measuring” step in this claim is the measuring of the binding of antibody to the target antigen. Without measuring the level of the reporter expression, one cannot performing the follow-up correlation. 
Moreover, does one also need to measure “the level of antigen activation or inhibition” ? If so, what is the marker for “antigen activation” or “antigen inhibition”? Please clarify. 

With regard to claim 28, it is not clear the meaning of “The method of any claim 19”. It is believed to be a typo “any”. Please remove it from the claim. 

With regard to claim 33, “the preliminary step” lacks antecedent basis. 

With regard to claim 33, second line, “comprising the DNA sequence coding” lacks antecedent basis.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or suggests determining the functionality of an antibody by correlating its binding to the antigen, e.g. such as using FRET or BRET with the level of a reporter and the level of antigen activation/or inhibition at the same time in a vial. The current invention places the above assays in the same vial in saving time and cost. The conventional FRET binding assay as done by Jaga (see section 06-18; claims 1-3) would not employ a (principle) luciferase assay (see Materials and Methods; Table 2) for the reporter in the same vial because different .

Conclusion 
5.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641